Citation Nr: 1646803	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 20, 2013.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2015, the Board, inter alia, remanded the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for further development.  While the matter was at the AOJ, service connection was awarded by means of an August 2016 rating decision for upper and lower extremity impairment due to Parkinson's associated with herbicide exposure.  This action satisfies the Veteran's appeal of the denial of service connection for neurological impairment of the extremities.  


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in this appeal, a written statement was received the Veteran's representative expressing a desire to withdraw all pending claims before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2016, prior to the promulgation of a decision in this appeal, a written statement was received the Veteran's representative expressing a desire to withdraw all pending claims before the Board.  Specifically, the Veteran's representative noted that the Veteran was withdrawing his claims for service connection for peripheral neuropathy of the extremities and entitlement to TDIU.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran, through his appointed representative, has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the denial of a TDIU prior to September 20, 2013, is dismissed.



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


